Case 2:20-cv-00498-SPC-NPM Document 8 Filed 08/07/20 Page 1 of 2 PageID 18




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION
                             Case No. 2:20-cv-00498-SPC-NPM

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

STS REALTY GROUP, LLC, doing business as
STS REAL ESTATE SOLUTIONS,

      Defendant.
_______________________________________/

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, pursuant to

Rule 41(a)(1)(A)(i), Fed. R. Civ. P., hereby files this Notice of Voluntary Dismissal with Prejudice,

and by agreement of the parties each side will bear their own respective attorneys’ fees and

expenses.

                                                      Respectfully submitted,

                                                      Joshua A. Glickman, Esq.
                                                      Florida Bar No. 43994
                                                      josh@sjlawcollective.com
                                                      Shawn A. Heller, Esq.
                                                      Florida Bar No. 46346
                                                      shawn@sjlawcollective.com
                                                      Social Justice Law Collective, PL
                                                      974 Howard Ave.
                                                      Dunedin, FL 34698
                                                      (202) 709-5744
                                                      (866) 893-0416 (Fax)

                                                      Attorneys for the Plaintiff

                                                      By:   s/ Shawn A. Heller              .
                                                              Shawn A. Heller, Esq.
Case 2:20-cv-00498-SPC-NPM Document 8 Filed 08/07/20 Page 2 of 2 PageID 19




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 7th day of August, 2020, which will send a notice of

electronic filing to all attorneys of record. A copy of the foregoing was emailed to Defendant’s

counsel at: DAnderson@floridalawpartners.com.

                                                   By: s/ Shawn A. Heller              .
                                                         Shawn A. Heller, Esq.




                                             -2-
